Digitally signed by
                                                                                    Reporter of
                                                                                    Decisions
                                                                                    Reason: I attest to
                               Illinois Official Reports                            the accuracy and
                                                                                    integrity of this
                                                                                    document
                                       Appellate Court                              Date: 2020.06.21
                                                                                    14:43:09 -05'00'



                      In re Marriage of Jones, 2019 IL App (5th) 180388



Appellate Court            In re MARRIAGE OF ANNE JONES, Petitioner-Appellee, and
Caption                    DAVID JONES, Respondent-Appellant.



District & No.             Fifth District
                           No. 5-18-0388



Rule 23 order filed        October 10, 2019
Motion to
publish allowed            October 23, 2019
Opinion filed              October 23, 2019



Decision Under             Appeal from the Circuit Court of Madison County, No. 08-D-1041;
Review                     the Hon. Sarah D. Smith, Judge, presiding.



Judgment                   Affirmed in part; reversed in part and cause remanded.


Counsel on                 Curtis L. Blood, of Collinsville, for appellant.
Appeal
                           Jayni D. Lintvedt and Charles W. Courtney Jr., of Courtney Clark Law
                           P.C., of Belleville, for appellee.



Panel                      JUSTICE BARBERIS delivered the judgment of the court, with
                           opinion.
                           Justices Welch and Boie concurred in the judgment and opinion.
                                               OPINION

¶1                                            I. Background
¶2       This appeal arises from the circuit court’s order following this court’s remand for further
     hearing. The background facts of the controversy are set forth in detail in this court’s prior
     order in In re Marriage of Jones, 2017 IL App (5th) 160227-U. Because the facts of this case
     were fully set forth in our prior order, we will restate only those facts necessary to fully
     understand and consider the current appeal.
¶3       In August 2009, the circuit court held a five-day trial on the parties’ dissolution of marriage.
     During trial, Anne testified that the marital residence had been listed for sale at $279,000 in
     April 2009, with two outstanding mortgages, totaling $170,000. The parties agreed that the
     residence had roughly $100,000 in equity. To her knowledge, David had paid all mortgage and
     tax payments. After hearing the evidence, the court took the matter under advisement.
¶4       On September 24, 2009, the judgment for foreclosure and sale of the marital residence was
     entered. On March 25, 2010, the report of sale and the order of possession of the marital
     residence were entered. No equity remained in the marital residence following the foreclosure
     sale.
¶5       On April 5, 2010, Judge Levy entered the judgment of dissolution of marriage. Judge Levy,
     without addressing the foreclosure proceedings on the marital residence, ordered the parties to
     sell the marital residence and divide proceeds. It is unclear from the judgment whether Judge
     Levy ordered a 60/40 division or an even split of the net proceeds. Moreover, Judge Levy
     ordered the parties to sell all farm equipment and vehicles and divide the proceeds equally.
¶6       On May 4, 2010, Anne filed a motion to amend the judgment of dissolution of marriage,
     seeking maintenance for the lost equity in the marital residence that resulted from the recent
     foreclosure. With her motion to amend, Anne filed a petition for adjudication of indirect civil
     contempt for David’s failure to pay the debts associated with the marital residence and split
     proceeds from the sale of all farm equipment and vehicles. These filings provided the first
     written notation to the circuit court regarding the foreclosure sale of the marital residence. The
     following day, David filed a motion to reconsider the judgment of dissolution.
¶7       Following a hearing on September 29, 2010, Judge Levy denied David’s motion to
     reconsider and amended the April 5, 2010, judgment. Judge Levy omitted the sentence that
     evenly divided the net proceeds and clarified a 60/40 division of proceeds from the sale of the
     marital residence. Specifically, the amended judgment stated the following:
                 “Upon the sale of the property, David is awarded forty percent (40%) of the net
             proceeds and Anne is awarded sixty percent (60%) of the net proceeds ***.” (Emphasis
             added.)
     Neither party appealed this judgment.
¶8       In November 2014, the case was assigned to Judge Mengarelli. Shortly thereafter, Anne
     filed another petition for adjudication of indirect civil contempt, claiming that she was entitled
     to $60,000 in lost equity from the foreclosure of the marital residence. Anne also argued that
     David had failed to sell and evenly split proceeds with her from the sale of farm equipment
     and vehicles. In response, David filed a motion to dismiss Anne’s petition for adjudication of
     indirect civil contempt, arguing that he could not be held in indirect civil contempt for failing


                                                  -2-
       to pay 100% of the mortgage payments when the marital residence had been foreclosed on
       prior to the April 5, 2010, judgment. The circuit court denied David’s motion to dismiss.
¶9         On January 6, 2015, David filed a verified counterpetition for rule to show cause against
       Anne, alleging that Anne had sold farm equipment following the circuit court’s April 2010
       order but had failed to split the proceeds with him. 1 David requested Anne be held in indirect
       civil contempt for failing to split proceeds. Anne responded that, although she had failed to
       split proceeds with David, she had sold only the diesel fuel tank.
¶ 10       On April 25, 2016, Judge Mengarelli held a hearing on the following outstanding motions:
       (1) Anne’s petition for adjudication of indirect civil contempt, (2) David’s verified
       counterpetition for rule to show cause, (3) David’s motion to set child support, and (4) David’s
       verified supplemental counterpetition for rule to show cause. Following a hearing, Judge
       Mengarelli found David in indirect civil contempt of court and ordered him to pay Anne
       $15,000 for farm equipment and vehicles he had failed to sell. Additionally, the court
       determined that Judge Levy had intended for Anne to receive more money from the sale of the
       marital residence because David was going to receive more assets. The court also found David
       in indirect civil contempt for his noncompliance associated with the marital residence. The
       court ordered him to compensate Anne $20,000 in lost equity, which was the difference in the
       amounts Judge Levy had awarded the parties in the amended April 5, 2010, judgment. Anne
       was awarded $36,283.27 in total. David filed a timely notice of appeal on May 31, 2016.
¶ 11       On July 13, 2017, this court reversed and remanded the circuit court’s order, finding the
       circuit court was without authority to hold David in indirect civil contempt and then
       recompense Anne, the aggrieved party, compensatory damages for David’s failure to sell farm
       equipment and vehicles. See id. We determined that David should have had the opportunity to
       purge himself of contempt through compliance, either by selling the remaining equipment in
       his possession or, alternatively, by paying Anne the value of the property he kept for his own
       personal use. On remand, we instructed the circuit court to consider the sale of property,
       including the sales price, as well as the fair market value of any unsold farm equipment and
       vehicles. We noted that, as part of the original judgment of dissolution entered on April 5,
       2010, the parties were required to sell the property and equally divide the proceeds.
¶ 12       Next, we vacated the portion of the circuit court’s order holding David in indirect civil
       contempt and requiring him to pay Anne damages for her lost equity in the marital residence.
       Although David had the ability to purge himself of indirect civil contempt through the sale of
       the farm equipment and vehicles, he did not have the same ability to comply where there was
       no equity following the marital residence foreclosure in March 2010. On remand, we ordered
       the circuit court to conduct a full hearing to determine the appropriate remedy for David’s
       failure to comply with the April 2010 judgment. Finally, we affirmed the court’s order
       requiring David to pay Anne’s attorney fees, which occurred based on the report of proceedings
       on remand.
¶ 13       On April 16, 2018, Judge Smith held a remand hearing where the following evidence was
       adduced. First, David testified to the following. David admitted that he had sold a Bobcat for
       $11,000 and a baler for $1250 following the circuit court’s April 2010 order. David did not

          1
            David alleged that Anne sold the following equipment: a diesel fuel tank, two Bobcat buckets, a
       spring-tooth harrow, a manure spreader, a post hole digger and two augers, two bush hog mowers, a
       hay wagon, a diesel pump, and a box blade.

                                                    -3-
       split the proceeds with Anne. He further indicated that he had six pieces of unsold farm
       equipment, two items located on Franko Lane, his deceased father’s property where he
       currently resided, and four items located on Joe Oros’s property. 2 David estimated that the
       value of the farm equipment was $17,850; however, Anne valued the farm equipment at
       $40,050. Regarding the marital residence, David admitted that he had been served with the
       foreclosure papers on the second day of trial in August 2009.
¶ 14       Next, Anne testified to the following. Anne had sold a diesel fuel tank with an attached
       pump for $200 in July 2010 following the circuit court’s April 2010 order. Anne did not split
       the proceeds with David. Anne also indicated that multiple other items, specifically 10 pieces
       of equipment, had been left on the couple’s shared marital residence (Oldenburg Property)
       (Exhibit D-7). Anne testified that neither she nor David had access to the equipment on the
       Oldenburg Property, and she was unaware whether these items were still located there.
       Regarding the marital residence, Anne testified that she never received notice of the
       foreclosure and, due to David’s inability to pay the mortgage and taxes, she lost $100,000 in
       equity.
¶ 15       In contrast to Anne’s testimony, David’s attorney called Austin Jones, the parties’ son, who
       testified to the following. Austin recalled “looking out the garage window one evening, and I
       saw somebody come and load [farm equipment] up on a flatbed trailer and take them away.”
       According to Austin, Anne spoke with the man before he hauled away “the Bobcat buckets, a
       fuel tank, the spring-tooth *** two brush hogs *** and a post hole digger.” On cross-
       examination, Austin was unaware, however, of whether Anne had received compensation for
       the above-mentioned farm equipment.
¶ 16       On June 27, 2018, the circuit court entered its order on remand. According to Judge Smith,
       the court was tasked with two issues on remand:
                    “I. A determination of the fair market value as to the farm equipment and vehicles,
                a determination as to the property sold by both parties and at what sale price, and the
                fair market value of any unsold farm equipment and vehicles that still remain, which
                were required to be sold and proceeds divided pursuant to the Judgment of 4/5/10; and
                    II. A determination of the appropriate remedy for Respondent’s failure to comply
                with the Judgment of 4/5/10.”
       As such, the court determined the specific valuations for the sold and unsold farm equipment
       and vehicles. The court noted that neither party submitted evidence, other than their own
       individual opinions, on the fair market value of the property in dispute. As a result, after the
       court averaged the parties’ two estimates, it determined that David had either sold or kept
       property valued at $28,950. As a result, David owed Anne $14,475 for her half share of the
       property, per the original judgment. Anne’s valued property totaled $4725. As a result, Anne
       owed David $2362.50 for his half share of the property, per the original judgment.
¶ 17       Next, the circuit court determined the appropriate remedy for David’s failure to pay the
       mortgage and taxes on the marital residence. In addressing this issue at the remand hearing,
       Judge Smith stated:

           2
            We note that the testimony at the remand hearing regarding the location of certain farm equipment
       and vehicles is inconsistent with the circuit court’s June 27, 2018, order, which provided a detailed list
       of contested property. The information in this opinion reflects the witness testimony provided at the
       remand hearing.

                                                       -4-
               “I am not finding him in contempt. The question in front of me is what we should do
               with his failure to comply with the terms of the judgment of dissolution of marriage.”
       Following the hearing, the court entered its order awarding Anne $60,000, the amount ordered
       by Judge Levy in the amended April 5, 2010, judgment, for her share of the lost equity in the
       marital residence. Judge Smith determined that an award of $60,000 was the appropriate
       remedy because “Judge Levy awarded Petitioner 60% of the equity in the home in lieu of
       maintenance. These matters have previously been decided and cannot be changed by the
       undersigned based on the doctrine of res judicata.” The court also stated the following:
               “[W]hile the court appreciates the thorough argument made by Respondent’s counsel
               regarding the lengthy and perhaps overly drawn out procedural history of this case, the
               controversy at hand is a direct result of Respondent’s failure to comply with the court
               orders.
                   *** Respondent claims he lost his job after the order was entered, but did not file a
               motion to modify the temporary order. The terms of the temporary order which required
               him to pay the mortgage and the taxes remained throughout the trial and through the
               period of time the judgment was taken under advisement. Respondent did nothing to
               remove this obligation until almost a month after the Judgment of Dissolution was
               entered. It wasn’t until eight months after the Judgment of Foreclosure was entered did
               he file a motion to attempt to alleviate himself from these obligations, at this point in
               time it was too late.
                   For these reasons, the Court finds the appropriate remedy for his failure to comply
               with the terms of the Judgment of Dissolution of [M]arriage is to award Petitioner
               $60,000.00 for her share of the lost equity in the marital residence. Judgment is entered
               in favor of the Petitioner and against Respondent in this amount with payment to be
               made within 60 days from the date of this order.” (Emphases in original.)
¶ 18       On August 3, 2018, Anne filed a motion for pay out requesting the circuit court order David
       to pay Anne from his 401(k) account. Shortly thereafter, David requested, and the court
       granted, to stay execution of the court’s judgment pending appeal. On David’s motion, this
       court granted him leave to file a late notice of appeal. This appeal followed.

¶ 19                                          II. Analysis
¶ 20       On appeal, David argues that the circuit court on remand acted contrary to the law of the
       case and the law of contempt by ordering him to pay compensatory damages. As such, David
       requests this court to reverse and remand the circuit court’s order because it “exceeded its
       authority just as it did the first time, by ordering a party in contempt of court to pay
       compensatory damages” for his failure to sell farm equipment and vehicles and pay the
       mortgage and taxes on the marital residence. In response, Anne argues that the court “actually
       obeyed the directions in this Court’s Rule 23 Order precisely and unambiguously.” We will
       address each issue in turn.

¶ 21                              A. Farm Equipment and Vehicles
¶ 22       The law-of-the-case doctrine generally bars litigation of an issue previously decided in the
       same case. People ex rel. Madigan v. Illinois Commerce Comm’n, 2012 IL App (2d) 100024,
       ¶ 31 (citing People v. Tenner, 206 Ill. 2d 381, 395 (2002)). This doctrine provides that


                                                   -5-
       questions of law decided on a previous appeal are binding on the circuit court on remand as
       well as on the appellate court on a subsequent appeal. Id. (citing Norris v. National Union Fire
       Insurance Co. of Pittsburgh, 368 Ill. App. 3d 576, 580 (2006)). This doctrine is intended to
       maintain the prestige of the courts. Norris, 368 Ill. App. 3d at 581. That is, “[i]f an appellate
       court issues contrary opinions on the same issue in the same case, its prestige is undercut.”
       (Internal quotation marks omitted.) Id.
¶ 23        It is well recognized that a reviewing court’s mandate vests a circuit court with jurisdiction
       only to take action that complies with the reviewing court’s mandate. McDonald v. Lipov, 2014
       IL App (2d) 130401, ¶ 44 (citing Fleming v. Moswin, 2012 IL App (1st) 103475-B, ¶ 28). “A
       trial court lacks the authority to exceed the scope of the mandate and must obey precise and
       unambiguous directions on remand.” Id. Moreover, the correctness of the court’s action on
       remand is to be determined from the appellate court’s mandate, as opposed to the appellate
       court opinion. Id. “However, if the direction is to proceed in conformity with the opinion, then,
       of course, the content of the opinion is significant.” Id. (citing Fleming, 2012 IL App (1st)
       103475-B, ¶ 28). If specific directions are not provided, the court on remand should examine
       the order and determine what further proceedings would be consistent with the appellate
       court’s order. Id.
¶ 24        Because the circuit court has no authority to act beyond the dictates of the appellate court’s
       mandate, the only proper issue on a second appeal from the remand is whether the circuit
       court’s order on remand is in accord with the mandate. Norris, 368 Ill. App. 3d at 581 (citing
       Petre v. Kucich, 356 Ill. App. 3d 57, 63 (2005)). “After a remand, the trial court is required to
       exercise its discretion within the bounds of the remand. Whether it has done so is a question
       of law. [Citations.] A reviewing court determines a legal question independently of the trial
       court’s judgment.” Clemons v. Mechanical Devices Co., 202 Ill. 2d 344, 351-52 (2002) (citing
       People v. Williams, 188 Ill. 2d 365, 369 (1999), and In re Lawrence M., 172 Ill. 2d 523, 526
       (1996)).
¶ 25        As stated in detail in our previous order, in a civil contempt proceeding in Illinois, a court
       may imprison or fine for contempt of its orders, but it is without authority to recompense an
       aggrieved party for his or her damages. Harper v. Missouri Pacific R.R. Co., 282 Ill. App. 3d
       19, 30 (1996). We specifically stated in our July 13, 2017, order:
                 “On remand, we instruct the court to determine what property was sold by both parties,
                 and at what sale price, as well as the fair market value of any unsold farm equipment
                 and vehicles that still remain in the possession of either party, but which were required
                 to be sold and proceeds divided, as part of the original judgment of dissolution.” In re
                 Marriage of Jones, 2017 IL App (5th) 160227-U, ¶ 39.
       As stated earlier, David should be allowed to purge himself of contempt through compliance,
       either by selling the remaining equipment in his possession or, alternatively, paying Anne the
       value of the property he planned to keep for his own personal use. In addressing the valuation
       of property, the circuit court stated that it had been tasked with determining the fair market
       value of disputed farm equipment and vehicles and then distributing the proceeds evenly.
¶ 26        On appeal, however, David argues that the circuit court “directly violated the instructions
       of this Court by ordering David to pay Anne a sum of money” and not allowing him to either
       sell or pay for the unsold equipment. We find this argument unpersuasive. First, based on the
       parties’ individually submitted price estimates for the value of sold and unsold farm equipment
       and vehicles, the circuit court averaged the estimates and divided the proceeds. Second, we

                                                    -6-
       find Anne’s argument convincing where she states that “David did not request additional time
       to sell the equipment in his possession nor did he state once during trial his intention to sell
       said equipment.” (Emphasis in original.) There were several months, eight to be exact, at which
       time David could have complied with the original intent of Judge Levy’s April 2010 judgment
       following our July 13, 2017, order. To provide David the ability to sell the remaining six pieces
       of farm equipment at this point would allow David to further extend litigation, due to his
       continued inaction, in a case that has been in litigation for a decade. Additionally, we cannot
       ignore the fact that a court order has been in place since April 2010 regarding the sale of farm
       equipment and vehicles.
¶ 27       Moreover, we find David’s argument fails to take into consideration the circuit court’s
       order on remand directing Anne to pay David half of his share of the farm equipment and
       vehicles on the Oldenburg Property, per the original judgment. We note that Anne and Austin
       provided contradictory testimony regarding the farm equipment and vehicles located on the
       Oldenburg Property. We indicated in our previous order that “Anne’s testimony demonstrates
       that she could not operate and did not have access to the farm equipment and vehicles because
       David had moved the items to other properties.” Id. ¶ 33. A review of our order clarifies that
       “other properties” does not refer to the Oldenburg Property, but to Franko Lane, David’s
       father’s property, and Oros’s property. Based on the testimony at the remand hearing, the
       circuit court determined that the value of property that Anne sold or kept in her possession
       included the farm equipment and vehicles located on the Oldenburg Property. Anne was then
       ordered to pay David half of the share of that farm equipment.
¶ 28       In conclusion, both David and Anne chose to sell and keep farm equipment and vehicles
       over the course of this case. Following mandate by this court to carry out the original intent of
       Judge Levy’s April 2010 judgment, the circuit court clarified the specific farm equipment and
       vehicles each party had sold or intended to keep, which was lacking on the first appeal, and
       then executed the division of such property. We cannot conclude that the court on remand acted
       contrary to the law by determining the property that both David and Anne had sold or had in
       their possession at the time of the remand hearing. Accordingly, we conclude that the court’s
       determination on remand was in accord with our mandate.

¶ 29                                        B. Marital Residence
¶ 30        Next, David argues that the circuit court failed to follow the law and this court’s mandate
       regarding the marital residence. Specifically, David asserts that “on remand, the trial court
       awarded compensation from David to Anne,” and in failing to state any legal basis for awarding
       Anne $60,000, “the judgment on remand is *** an award of compensation for contempt
       without saying ‘contempt.’ ” Moreover, David argues that he was deprived of his property
       without due process of law when the court failed to state a legal basis for Anne’s award. In
       response, Anne asserts that the circuit court followed this court’s mandate on remand by
       determining that enforcement of the April 5, 2010, judgment of dissolution of marriage was
       the appropriate remedy.
¶ 31        This court vacated the circuit court’s finding of indirect civil contempt because an
       individual in contempt must have the ability to purge the contemptuous conduct. Harper, 282
       Ill. App. 3d at 30. The record reflects that David failed to pay the mortgage and taxes, which
       resulted in the foreclosure sale of the marital residence. This meant that David did not have the
       ability to comply with the court’s order because David could not list the marital residence for

                                                   -7-
       sale. Because the purge provision of the court’s order did not provide David the opportunity to
       comply with the order, we ordered the court to determine an appropriate remedy, considering
       that the contempt finding had been vacated, for David’s failure to comply with the judgment
       of dissolution.
¶ 32        We first note, as indicated in our previous order, that Anne did not request, and Judge
       Mengarelli did not review, Anne’s May 4, 2010, motion to amend. Instead, Judge Mengarelli
       reviewed Anne’s petition for adjudication of indirect civil contempt. Thus, during the initial
       appeal, we determined that outstanding motions remained pending before the circuit court.
       Second, we find it important to note that we agreed with Judge Mengarelli’s determination that
       Judge Levy was unaware of the foreclosure proceedings during the five-day trial, at the time
       the judgment of dissolution was entered, and upon entry of the amended judgment of
       dissolution.
¶ 33        Anne argues that the circuit court on remand modified the original judgment of dissolution.
       We disagree. Instead, we believe the court enforced the terms of the original judgment, that
       was later clarified in the amended judgment of dissolution of marriage, which a court has
       indefinite jurisdiction to do. See In re Marriage of O’Malley, 2016 IL App (1st) 151118, ¶ 42
       (citing In re Marriage of Hall, 404 Ill. App. 3d 160, 164 (2010)). This determination is further
       supported by Judge Smith’s statement on remand:
               “Judge Levy awarded Petitioner 60% of the equity in the home in lieu of maintenance.
               These matters have previously been decided and cannot be changed by the undersigned
               based on the doctrine of res judicata.”
       As such, a modification did not take place, as Anne requested and now argues on appeal.
       However, we find Judge Smith’s above statement to be in error, given that “ ‘[i]f a post-trial
       motion is filed by one or both of the parties within 30 days of the judgment, the trial court
       retains jurisdiction over the matter until the disposition of any pending post-trial motion.’ ”
       In re Marriage of Wolff, 355 Ill. App. 3d 403, 409 (2005) (quoting In re Marriage of Parello,
       87 Ill. App. 3d 926, 931-32 (1980)). Here, the circuit court did not rule on Anne’s motion to
       modify. Consequently, the motion remained pending, thereby preserving jurisdiction in the
       circuit court.
¶ 34        Moreover, we agree with David that the circuit court on remand ordered him to pay
       compensatory damages, even though the court’s order does not specifically use the word
       “contempt.” Although this court explicitly vacated the contempt finding and requested the
       court to determine an appropriate remedy following a full hearing, the court’s order on remand
       provides compensation to Anne for David’s failure to sell the marital residence, despite the
       court’s specific statement: “I am not finding him in contempt. The question in front of me is
       what we should do with his failure to comply with the terms of the judgment of dissolution of
       marriage.” Moreover, our determination is further supported by the court’s following
       statement:
               “[W]hile the court appreciates the thorough argument made by Respondent’s counsel
               regarding the lengthy and perhaps overly drawn out procedural history of this case, the
               controversy at hand is a direct result of Respondent’s failure to comply with the court
               orders.” (Emphasis in original.)
       As stated in our previous order, the foreclosure and sale of the marital residence took place in
       March 2010, which left no equity in the residence to divide between the parties at the time of
       the April 2010 order.

                                                  -8-
¶ 35       The circuit court’s $60,000 award to Anne for her share of the lost equity in the marital
       residence was a determination based on Judge Levy’s amended judgment of dissolution of
       marriage. It is well established under Illinois law that the date of valuing marital assets is the
       date the judgment of dissolution was entered (In re Marriage of Suarez, 148 Ill. App. 3d 849,
       857 (1986); In re Marriage of Brooks, 138 Ill. App. 3d 252, 260 (1985); In re Marriage of
       Frazier, 125 Ill. App. 3d 473, 476 (1984); In re Marriage of Rossi, 113 Ill. App. 3d 55, 60
       (1983)), unless the cause is a remanded case and the reviewing court has directed otherwise
       (750 ILCS 5/503(h) (West 2018)). Specifically, section 503(h) of the Illinois Marriage and
       Dissolution of Marriage Act provides: “[u]nless specifically directed by a reviewing court, or
       upon good cause shown, the court shall not on remand consider any increase or decrease in the
       value of any ‘marital’ *** property occurring since the assessment of such property at the
       original trial or hearing, but shall use only that assessment made at the original trial or hearing.”
       Id.
¶ 36       Here, the court’s award on remand fails to take into consideration the foreclosure, which
       Judge Levy was unaware of during the five-day trial, at the time the judgment of dissolution
       was entered, and upon entry of the amended judgment of dissolution. On remand, the court
       was not considering an increase or decrease in the value of the marital property since the
       assessment of such property at the original trial because, at no point, did the property have any
       equitable value during the trial. Without knowledge of the foreclosure, Judge Levy explicitly
       awarded Anne 60% of the sale of proceeds from the intended sale of the marital residence. A
       sale that could never occur. Without taking into consideration the lack of equity in the
       residence, the court’s order on remand resembles a contempt finding, which is what we vacated
       in our previous order. See In re Marriage of Jones, 2017 IL App (5th) 160227-U.
¶ 37       Although the court’s contempt power became useless to enforce the judgment of
       dissolution regarding the marital residence, the court in this case has equitable remedies at its
       disposal and should employ them to afford Anne relief. See 750 ILCS 5/503(d)(1), (d)(10)-
       (11), 504(a)(1) (West 2018). We do not agree with David’s argument, however, that Anne
       should receive nothing because there is no equity in the marital residence. Accordingly, we
       reverse and remand this specific issue to the circuit court to fashion a remedy that considers
       the motion to modify where Anne requested maintenance for the lost equity in the marital
       residence following the foreclosure sale.

¶ 38                                        III. Conclusion
¶ 39       For the above reasons, we affirm the judgment of the circuit court of Madison County
       ordering the parties to divide the value of proceeds from the sale of sold and unsold farm
       equipment and vehicles. We reverse and remand with directions for the court to determine an
       appropriate remedy, after considering the pending motion to modify, regarding the marital
       residence.

¶ 40       Affirmed in part; reversed in part and cause remanded.




                                                     -9-